SEC File Nos.002-83847 811-03734 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A Registration Statement Under the Securities Act of 1933 Post-Effective Amendment No. 32 and Registration Statement Under The Investment Company Act of 1940 Amendment No. 32 EUROPACIFIC GROWTH FUND (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071-1406 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071-1406 (Name and Address of Agent for Service) Copies to: Mark D. Perlow Kirkpatrick & Lockhart Preston Gates Ellis LLP 55 Second Street, Suite 1700 San Francisco, California94105-3493 (Counsel for the Registrant) Approximate date of proposed public offering: It is proposed that this filing become effective on June 1, 2007, pursuant to paragraph (b) of rule 485. [logo - American Funds (r)] The right choice for the long term/(R)/ EuroPacific Growth Fund/(R)/ PROSPECTUS June 1, 2007 TABLE OF CONTENTS 1 Risk/Return summary 5 Fees and expenses of the fund 7 Investment objective, strategies and risks 10 Management and organization 14 Shareholder information 15 Choosing a share class 17 Purchase and exchange of shares 21 Sales charges 25 Sales charge reductions and waivers 27 Rollovers from retirement plans to IRAs 28 Plans of distribution 28 Other compensation to dealers 29 How to sell shares 31 Distributions and taxes 32 Financial highlights THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED OF THESE SECURITIES. FURTHER, IT HAS NOT DETERMINED THAT THIS PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Risk/Return summary The fund seeks to make your investment grow over time by investing primarily in stocks of issuers located in Europe and the Pacific Basin. The fund is designed for investors seeking capital appreciation and diversification through investments in stocks of issuers based outside the United States. Investors in the fund should have a long-term perspective and be able to tolerate potentially wide price fluctuations.
